Kupferman, J.
(concurring in dissent). The majority has analyzed and raised questions with respect to adequate financing by the petitioners, although the hearing examiner’s figures show a sufficient total. In fact, on this appeal, with respect to amount the only real question is whether the petitioners must provide a total of $792,000, which the hearing examiner found, or the lesser amount of $452,000, as contended by the petitioners, because a builder’s profit would be involved, and one of the petitioners was the builder.
If one accepts the hearing examiner’s financial findings, which I do, then the only question on this appeal is the correctness of the determination that each partner would have to supply his own share, and I find no foundation in the Public Health Law for such a requirement. There is no reason given why one partner cannot contribute the money and the other the expertise.
Accordingly, I join in the dissent.
Lupiano and Lynch, JJ., concur with Lane, J.; Nunez, J., dissents in an opinion; Kupferman, J., concurs, in a separate opinion, with dissent of Nunez, J.
Resolution of respondent Public Health Council of the State of New York confirmed, without costs and without disbursements and the petition dismissed.